DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-11, 13-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang, KR20040025724 (attached machine translation used for interpretation) in view of Tenhunen et al., US Patent 9,309,092.

    PNG
    media_image1.png
    481
    329
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    643
    507
    media_image2.png
    Greyscale

Tenhunen et al. teaches a similar elevator motor including a longitudinal radially extending recess arranged to accommodate the guide rail (9) – see fig 2. (claim 1) 
wherein the motor is mounted to the guide rail (9) with a mounting flange (indenture 34) which on one hand is fastened to the guide rail (9) and on the other hand is fixed to the flange of the motor frame (see fig 2) – (claim 21)
wherein the mounting flange (as described above), the flange (as described above) the traction sheave (130) and the stator winding (180) and the permanent magnets (170) are located in a common vertical plane. – (claim 22)
It would have been obvious to provide the guide rail recess described by Tenhunen et al. to the system disclosed by Bang in order to more securely connect the two components and expedite assembly.


Regarding claim 3, Bang in view of Tenhunen et al. discloses the motor according to claim 1, wherein the rotor (110) comprises an outer ring like support wall (112) forming a brake surface (112a) for at least one elevator brake (150).
Regarding claim 4, Bang in view of Tenhunen et al. discloses the motor according to claim 1 wherein several wall sections (124a) are located at the motor frame (120) in an equidistant spacing (see fig 3).
Regarding claim 5, Bang in view of Tenhunen et al. discloses the motor according to claim 1 wherein at least one of the permanent magnets (170) are is at least partially embedded (see indenture in 112 in fig 2) into the rotor iron of the rotor (110).
Regarding claim 8, Bang in view of Tenhunen et al. discloses the motor according to claim 3, wherein the support wall (112) forms a brake surface (facing gap a) for at least one elevator brake (150) on an outer surface (see fig 3) thereof.
Regarding claim 9, Bang in view of Tenhunen et al. discloses the motor according to claim 5 wherein at least one of the permanent magnets (170) is at least partially embedded (see indenture in 112) into an inner surface (see fig 3) of the ring-like support wall (112).
Regarding claim 10, Bang in view of Tenhunen et al. discloses the motor according to claim 5 wherein the permanent magnets (170) are arranged in uniform or approximately uniform angular intervals around the motor axis (as described above) of the motor frame (120) in the inner surface (see fig 3) fully circumferential of the ring-like support wall (120).
Regarding claim 11, Bang in view of Tenhunen et al. discloses the motor according to claim 1, wherein the thickness of the motor (as described above) is 20 to 40% of its diameter (see fig 3).

Regarding claim 14, Bang in view of Tenhunen et al. discloses the motor according to claim 1 but does not specify that the flange extends 5 to 20 cm from the back wall.  It would have been an obvious matter of design choice to employ the specified sized flange since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ the specified sized flange in order to properly size the elevator motor to a specific load and application.  
Regarding claim 15, Bang in view of Tenhunen et al. discloses the motor according to claim 1 wherein the motor frame (12) faces the rotor (110) only from one side (see fig 1 and 3) facing the guide rail (3).
Regarding claim 16, Bang in view of Tenhunen et al. discloses the motor according to claim 1 wherein the rotor (110) is made from light weight metal.
Regarding claim 17, Bang in view of Tenhunen et al. discloses the motor according to claim 1, wherein the hub (190) is born in the flange (122) with two axially spaced apart bearings (142,144).
Regarding claim 18, Bang in view of Tenhunen et al. discloses the motor according to claim 1, wherein the diameter of the traction sheave (130) is smaller than the second diameter (see fig 3).
Regarding claim 19, Bang in view of Tenhunen et al. discloses an elevator (see abstract) comprising the motor (170,180) according to claim 1 and having at least one guide rail (3) and a roping (connected to 130) running over the traction sheave (130) for supporting and/or moving an elevator car.
Regarding claim 20, Bang in view of Tenhunen et al. discloses the elevator according to claim 19, being a machine-room less elevator (see page 2, line 1-4), wherein the motor (170,180) is located between one guide rail (3) and a shaft wall (see fig 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 outlined in page 9 of the Remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	On page 10 of the Remarks, Applicant argues that Tenhunen lack an axially extending flange as part of the back wall 12.  Examiner respectfully disagrees.  The protruding region with dimensions specified by reference numeral 34 may be considered the axially extending flange.  Therefore, Tenhunen does disclosed the disputed limitation and applicants argument is not persuasive.  

Allowable Subject Matter
Claims 6-7 allowed for the reasons identified in the office action dated 11/27/2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654